


Exhibit 10.16

EXECUTIVE EMPLOYMENT AGREEMENT

        This Executive Employment Agreement (this "Agreement") is made effective
June 3, 2002, by and between Duratek, Inc., a Delaware corporation having its
principal place of business at 10100 Old Columbia Road, Columbia, Maryland 21046
(hereinafter, "Company"), and Robert F. Shawver (hereinafter, "Employee").

RECITALS

        WHEREFORE, Company desires to employ Employee as Executive Vice
President and Chief Financial Officer, subject to the terms and provisions of
this Agreement, and Employee desires such employment with Company, subject to
the terms and provisions of this Agreement.

AGREEMENT

        NOW, THEREFORE, in consideration of the promises and the mutual
covenants contained herein and for other good and valuable consideration, the
receipt of which is hereby acknowledged, the parties agree as follows:

        1.    Term.    Unless earlier terminated as provided herein, Company
hereby agrees to employ Employee and Employee hereby accepts such employment for
a two year period commencing June 3, 2002 and ending on June 3, 2004, upon the
terms and conditions hereinafter set forth. Commencing on June 3, 2004 and each
June 3rd thereafter, the Term shall automatically be extended for one additional
year, unless this Agreement has been previously terminated pursuant to Section 8
of this Agreement or, not later than the December 1st immediately preceding such
June 3rd anniversary, Company or Employee shall have given written notice to the
other that it does not wish to extend this Agreement. For the purposes of this
Agreement, the term as defined in this Section, including any extension thereof,
shall be the "Term."

        2.    Duties.    During the Term, Employee shall serve as Executive Vice
President and Chief Financial Officer (hereinafter, "Executive Vice President
and Chief Financial Officer") of Company and shall report to, and have those
duties, responsibilities, and authority assigned him from time to time by, the
Chief Executive Officer of Company (hereinafter, the "CEO"). Employee shall have
the powers and authority consistent with such responsibilities, duties, and
authority. Employee shall devote substantially all his working time, attention,
knowledge, and skills faithfully, diligently, and to the best of his ability, in
furtherance of the business and activities of Company. During the Term, Employee
shall refrain from engaging in any activity which is or may be contrary to the
welfare, interests, or benefits of Company and from engaging in any activity
which is or may be competitive with the activities of Company. The principal
place of performance by Employee of his duties hereunder shall be Company's
principal executive offices in Columbia, Maryland or such other location as
agreed to by Employee and Company, although Employee may be required to travel
outside of the area where Company's principal executive offices are located in
connection with the business of Company, to an extent substantially consistent
with Employee's present business travel obligations. Nothing in this Section
shall preclude Employee from engaging in charitable, professional, and community
activities, in each case as long as such activities do not interfere, conflict,
or give the appearance of conflicting in any way with Employee's performance
under this Agreement.

        3.    Salary.    In consideration for the services to be rendered by
Employee hereunder and for all rights and covenants granted herein, Company
shall pay to Employee a gross salary in the amount of $192,005.00 per year
(hereinafter, the "Salary") commencing July 8, 2002. This Salary shall be paid
in equal monthly or bi-weekly installments, in accordance with the customary
payroll practices of Company and subject to such deductions as are required by
law and applicable regulations. This salary may be increased from time to time
at the discretion of the Compensation Committee of the Board of

--------------------------------------------------------------------------------


Directors of the Company. From the date hereof until July 8, 2002, Employee
shall continue to be paid at this current salary.

        4.    Cash Bonus.    Employee will continue to be eligible to receive
cash bonuses pursuant to the Company's Executive Compensation Plan (the
"Executive Compensation Plan"); provided, however, that Company may not reduce
Employee's target bonus amount (represented as a percentage of base salary) from
that in effect as of the date hereof or as may be increased from time to time.
In the event that Company amends or terminates the Executive Compensation Plan,
Company shall provide Employee with an annual cash bonus program that will
provide him with an opportunity to realize an annual cash bonus which is not
less than the target bonus amount (represented as a percentage of base salary)
that exists under the Executive Compensation Plan at the time it is amended or
terminated, which opportunity shall be reasonably comparable to Employee's
opportunity under the Executive Compensation Plan as of the date hereof.

        5.    Equity Incentive Plan.    Employee will continue to be eligible to
receive equity incentives pursuant to the Executive Compensation Plan. All
awards pursuant to the Executive Compensation Plan shall be subject to the terms
and provisions of the 1999 Stock Option and Incentive Plan, or any similar plan,
and any award agreement with respect to such award. The vesting, exercisability
and termination provisions regarding such awards shall be subject to the terms
and provisions of the 1999 Stock Option and Incentive Plan, or other similar
plan pursuant to which the award was made, and the corresponding award
agreement.

        6.    Employee Benefits.    Employee shall be entitled to participate in
or receive benefits under any employee benefit plan, arrangement or perquisite
made available by Company to its executives and key management employees,
subject to and on a basis consistent with the terms, conditions and overall
administration of such plans, arrangements and perquisites. Nothing paid to
Employee under any plan, arrangement or perquisite presently in effect or made
available in the future shall be deemed to be in lieu of the salary and bonus
payable to Employee pursuant to Sections 3, 4, and 5 hereof. Any payments or
benefits payable to Employee hereunder in respect of any year during which
Employee is employed by Company for less than the entire such year shall, unless
otherwise provided in the applicable plan or arrangement be prorated in
accordance with the number of days in such year during which he is so employed.

        7.    Vacations.    Employee shall be entitled to five weeks' vacation
(personal time benefit) in each calendar year, or such greater amount of
vacation as may be determined in accordance with Company's vacation policy as in
effect on the date hereof. Employee shall also be entitled to all paid holidays
and personal days given by Company to its executives.

        8.    Termination.    Notwithstanding the provisions of Section 1
hereof, Employee's employment with Company may be earlier terminated by either
party at any time, subject to the following restrictions (except that
termination due to death or disability of Employee shall be governed by
Section 9 below):

        (a)  at any time during the Term, Company may terminate this Agreement
for Cause upon written notice to Employee. For purposes hereof, "Cause" shall be
defined as: (i) Employee's willful material misconduct or neglect in the
performance of his duties as determined by the CEO; (ii) Employee's conviction
by a court of competent jurisdiction of any felony, offense punishable by
imprisonment in a state or federal penitentiary, or any offense, civil or
criminal, involving fraud, moral turpitude or immoral conduct; (iii) Employee's
use of illegal drugs or abusive use of prescription drugs as determined by a
licensed physician or physicians designated by Company to examine Employee; or
(iv) Employee's willful material breach of this Agreement as determined by the
CEO, which breach is not cured within thirty (30) days after Employee's receipt
of written notice from Company specifying such breach and demanding a cure
thereof;

2

--------------------------------------------------------------------------------

        (b)  at any time during the Term and upon six (6) months prior written
notice to Company, Employee may terminate this Agreement for "Good Reason." For
the purposes of this Agreement, "Good Reason" shall mean (i) Company's failure
to perform or observe any of the material terms or provisions of this Agreement
and continued failure of Company to cure such default within thirty (30) days
after written demand for performance has been given to Company by Employee,
which demand shall describe specifically the nature of such alleged failure to
perform or observe such material terms or provisions, (ii) a material reduction
in the scope of Employee's duties, authority, responsibilities or title as in
effect immediately prior to such reduction; (iii) Company's assignment to
Employee of duties which are inconsistent with Employee's position as Executive
Vice President and Chief Financial Officer; (iv) a reduction by Company in
Employee's base salary or in any other benefits made available to other senior
executives of Company; or (v) Employee's relocation to a facility or a location
more than fifty (50) miles from the then present location without Employee's
prior written consent, and in each case the failure of Company to cure the same
within thirty (30) days after receipt of written notice thereof from Employee;

        (c)  at any time during the Term and upon six (6) months prior written
notice to Employee, Company may terminate this Agreement for any reason other
than Cause, and at any time during the Term and upon six (6) months prior
written notice to Company, Employee may terminate this Agreement for any reason
other than Good Reason;

        (d)  upon termination of this Agreement by Company for Cause or by
Employee for any reason other than Good Reason, Employee shall be entitled only
to his Salary up to the date of the termination of this Agreement, and Company
shall have no further obligation or duties to Employee, and Employee shall have
no further obligation or duties to Company except as provided in Sections 10,
11, and 12;

        (e)  upon termination of this Agreement by Company for any reason other
than Cause or by Employee for Good Reason, Company shall continue to pay
Employee's Salary and provide Employee with benefits comparable to those
Employee received pursuant to Sections 6 and 7, immediately prior to the
effective date of termination through the twelfth full month following the
effective date of termination (hereinafter, the "Severance Period"), and
Employee shall have no further obligations or duties to Company, except as
provided in Sections 10, 11, and 12. Company shall have no further obligation or
duties to Employee other than as set forth in this Section 8(e). Employee's
entitlement to amounts owing pursuant to this Agreement shall not be dependent
upon Employee's efforts to "mitigate" loss or to find other employment, nor
shall the amounts owing pursuant to this Agreement be subject to offset by
compensation earned from a subsequent employer.

        9.    Disability and Death.    (a) If during the Term Employee shall
become unable to perform his duties or carry out his responsibilities by reason
of illness or injury, Company shall continue to pay or provide to Employee
Salary continuation under the terms of the disability insurance coverage for
officers of Company. If, however, the disability continues for an uninterrupted
period exceeding six calendar months, Company, at its election, may terminate
this Agreement with no further obligations by Company. Employee shall be
entitled to any benefit for which Employee qualifies under any long-term
disability plan of Company. The inability of Employee to perform his duties and
carry out his responsibility because of illness or injury shall be determined by
a qualified physician or physicians designated by Company to examine Employee.
To the extent physically and mentally capable, Employee shall furnish
information and assistance to Company and shall be available to Company to
undertake reasonable assignments consistent with the dignity, importance, and
scope of Employee's prior position and current physical and mental health.

        (b)  If during the Term Employee shall die, this Agreement shall
terminate automatically. In this event, Company shall pay to Employee's estate
or to his beneficiaries, Employee's Salary up to

3

--------------------------------------------------------------------------------

the date of death. Company shall have no further obligation or duties to
Employee's estate or to his beneficiaries.

        10.    Restrictive Covenants.    

        (a)    Confidentiality.    During the Term and continuing subsequent to
any termination or expiration of this Agreement, Employee shall maintain
Information, as defined in Section 10(a)(i) below, as secret and confidential
unless Employee is required to disclose Information pursuant to the terms of a
valid and effective order issued by a court of competent jurisdiction or a
governmental authority. Employee shall use Information solely for the purpose of
carrying out those duties assigned him as an employee of Company and not
otherwise. The disclosure of Information to Employee shall not be construed as
granting to Employee any license under any copyright, trade secret or any right
of ownership or right to use the information whatsoever.

          (i)  For the purposes of this Section 10, "Information" shall mean
information related to Company's business. Such information shall include, but
shall not be limited to: (w) any financial, business, planning, operations,
services, potential services, products, potential products, technical
information, intellectual property, trade secrets and/or know-how, formulas,
production, purchasing, marketing, sales, personnel, customer, supplier, or
other information of Company; (x) any papers, data, records, processes, methods,
techniques, systems, models, samples, devices, equipment, compilations,
invoices, customer lists, or documents of Company; (y) any confidential
information or trade secrets of any third party provided to Company in
confidence or subject to other use or disclosure restrictions or limitations;
and (z) any other information, written, oral or electronic, whether existing now
or at some time in the future, whether pertaining to current or future
developments, and whether accessed prior to Employee's tenure with Company or to
be accessed during his future employment or association with Company, which
pertains to Company's affairs or interests or with whom or how Company does
business. Company acknowledges and agrees that Confidential Information shall
not include information which is or becomes publicly available other than as a
result of a disclosure by Employee.

        (ii)  Employee shall promptly notify Company if he has reason to believe
that the unauthorized use, possession, or disclosure of any Information has
occurred or may occur.

        (iii)  All physical items containing Information, including, without
limitation, the business plan, know-how, collection methods and procedures,
advertising techniques, marketing plans and methods, sales techniques,
documentation, contracts, reports, letters, notes, any computer media, customer
lists and all other information and materials of Company's business and
operations, shall remain the exclusive and confidential property of Company and
shall be returned, along with any copies or notes of Employee made thereof or
therefrom, to Company when Employee ceases his employment with Company.

        (b)    Non-Competition.    Employee hereby covenants and agrees that at
no time during Employee's employment with Company and for a period of one year
immediately following termination of Employee's employment with Company, whether
voluntary or involuntary, shall Employee (i) develop, own, manage, operate, or
otherwise engage in, participate in, represent in any way or be connected with,
as officer, director, partner, owner, employee, agent, independent contractor,
consultant, proprietor, stockholder (except for the ownership of a less than 5%
stock interest in a publicly traded company), or otherwise, any business or
activity competing with Company or its affiliates within the United States;
(ii) act in any way, directly or indirectly, with the purpose or effect of
soliciting, diverting or taking away any business, customer, client or any
supplier of Company; or (iii) otherwise compete with Company in the sale or
licensing, directly or indirectly, as principal, agent or otherwise, of any
products competitive with the products, or services competitive with the
services, developed or marketed by Company within the United

4

--------------------------------------------------------------------------------

States. Employee acknowledges that he will provide unique services to Company
and that this covenant has unique, substantial, and immeasurable value to
Company.

        (c)    Non-solicitation or hiring of employees.    Employee hereby
covenants and agrees that at no time during Employee's employment with Company
and for a period of one year immediately following termination of Employee's
employment with Company, whether voluntary or involuntary, will Employee act in
any way with the purpose or effect of (i) hiring any of the employees of
Company, its divisions or subsidiaries or (ii) soliciting, recruiting or
encouraging, directly or indirectly, any of Company's employees to leave the
employ of Company, its divisions or its subsidiaries.

        11.    Discoveries, Inventions, Trade Secrets, Trade Names, Copyrights,
and Patents.    As part of the rights granted herein to Company, Employee agrees
that all right, title and interest of any kind and nature whatsoever in and to
any inventions, product, know-how, trade secrets, patents, trademarks, methods,
procedures, copyrights, seminars, discoveries, improvements, ideas, creations,
and other technical properties, whether or not patentable or subject to rights
of copyright and/or trademark, which are conceived or made by Employee during
the Term, and which are related to any of the business and/or activities of
Company and any other lines of business which Company subsequently pursues in
any form to include but not be limited to a strategic plan, research,
feasibility studies, development, manufacturing, and customer contact (including
but not limited to intellectual property, know-how, trade secrets, and patents
in process or granted) or the performance by Employee of his services hereunder,
shall be and become the sole and exclusive property of Company for all purposes.
Employee shall promptly disclose to Company any such conception or other work
product of the type as is generally described in the immediately preceding
sentence. Employee agrees to execute any and all applications, assignments and
other written instruments that Company may deem necessary and appropriate to
confirm the title and interest of Company therein and thereto. The obligations
of Employee under this Section 11 shall be binding upon his assignees,
employers, other corporate or research affiliates, executors, administrators and
heirs. The grant, transfer and assignment to Company by Employee of rights to
intellectual properties shall remain effective for such periods of time as
applicable law may permit with respect to the ownership of any such intellectual
property or materials.

        12.    Enforcement.    Employee understands and agrees that he will
provide unique services to Company and that the restrictions contained in
Sections 10 and 11 of this Agreement are reasonable, fair, and equitable in
scope, terms, and duration, are necessary to protect the legitimate business
interests, trade secrets, and good will of Company, and are a material
inducement to Company to enter into this Agreement, and that any breach or
threatened breach of the restrictions stated in Sections 10 and 11 would cause
Company substantial and irreparable harm for which there is no adequate remedy
at law. Therefore, Employee agrees and consents to the issuance of injunctive
relief in favor of Company by any court of competent jurisdiction, where, in
Company's sole discretion, Company has acted upon reasonable information
concerning a breach or potential breach of this Agreement, to enjoin the breach
of any of the covenants of Employee contained in Sections 10 and 11 of this
Agreement. Nothing contained in this Section shall invalidate or waive any other
rights or remedies which Company may have at law or in equity.

        13.    Indemnification; Directors' and Officers' Insurance.    

        (a)  While Employee is employed by Company pursuant to this Agreement,
Company covenants that it will not repeal or modify any right to indemnification
or limitation of liability under Company's Amended and Restated Certificate of
Incorporation, By-Laws, or otherwise so as to adversely affect any right or
protection of a director or officer of Company existing at the time of such
repeal or modification.

        (b)  Company agrees to provide to Employee and keep current at all times
during Employee's employment, at its expense, director's and officer's liability
insurance, with Employee named as the

5

--------------------------------------------------------------------------------




beneficiary, with such coverage limits as are determined in the reasonable
discretion of the Board of Directors of the Company.

        14.    Change in Control.    Notwithstanding any other provisions of
this Agreement, Company agrees that in the event a Change of Control (as
hereinafter defined) occurs and Employee leaves the employment of Company and
the combined entity for whatever reason (other than (i) termination for Cause,
(ii) death, (iii) permanent disability as described in Section 9 hereof or
(iv) by Employee for any reason other than Good Reason):

        (a)  If the termination occurs within twelve months after a Change of
Control, Company shall continue to pay Employee's Salary through the twelfth
(12th) full month following the effective date of termination. The six (6) month
notice requirement prior to the effective date of termination pursuant to
Sections 8(b) and 8(c) shall continue to be applicable following a Change in
Control.

        (b)  To the extent eligible, Employee shall continue to be covered by
all noncash benefit plans of Company, except for the retirement plans or
retirement programs in which Employee participates or any successor plans or
programs in effect on the date of a Change in Control, for 12 months thereafter;
provided, however, that if during such time period Employee should enter into
the employment of a competitor of Company, participation in such noncash benefit
plans would cease. In the event Employee is ineligible under the terms of such
plans to continue to be so covered, Company shall use its best efforts to
provide substantially equivalent coverage through other sources. If Company is
unable to provide substantially equivalent coverage through other sources, then
Company shall pay in cash to Employee the amount Company would have had to
expend to provide such coverage assuming standard risk.

        (c)  Employee's payments received hereunder shall be considered
severance pay in consideration of past service, and pay in consideration of
continued service from the date hereof and entitlement thereto shall not be
governed by any duty to mitigate damages by seeking further employment nor
offset by any compensation which may be received from future employment.

        (d)  The specific arrangements referred to above are not intended to
exclude Employee's participation in other benefits available to executive
personnel generally or to preclude other compensation or benefits as may be
authorized by the Board of Directors of the Company from time to time, or as a
result of the Change of Control.

        (e)  This Section shall be binding upon and shall inure to the benefit
of the respective successors, assigns, legal representatives and heirs to the
parties hereto.

        (f)    For the purpose of this Agreement, a "Change of Control" shall
mean: a merger, consolidation, or reorganization of Company with one or more
other entities in which Company is not the surviving entity, a sale of
substantially all of the assets of Company to another entity, or any transaction
(including, without limitation, a merger or reorganization in which Company is
the surviving entity) that results in any person or entity (or persons or
entities acting as a group or otherwise in concert) other than The Carlyle Group
and/or its affiliates, becoming the beneficial owner of fifty percent (50%) or
more of the combined voting power of all classes of securities of Company or
obtaining (through stock ownership, proxies, or otherwise) the right to elect a
majority of the Board of Directors of the Company.

        15.    Gross Up Payments    If the payment provided under this Agreement
(the "Contract Payment") is subject to the tax (the "Excise Tax") imposed by
Section 4999 of the Internal Revenue Code of 1986, as amended ("Code"), Company
shall pay Employee on or before the fifth day following the date of termination,
an additional amount (the "Gross-Up Payment") such that the net amount retained
by Employee, after deduction of any Excise Tax on the Contract Payment and such
other Total Payments (as defined below) and any federal and state and local
income tax and Excise Tax upon the

6

--------------------------------------------------------------------------------

payment provided for by this Section, shall be equal to the Contract Payment and
such other Total Payments. For purposes of determining whether any of the
payments will be subject to the Excise Tax and the amount of such Excise Tax,
(i) any other payments or benefits received or to be received by Employee in
connection with a Change of Control of Company or Employee's termination of
employment, whether payable pursuant to the terms of this Agreement or any other
plan, arrangement or agreement with Company, its successors, any person whose
actions result in a Change of Control of Company or any corporation affiliated
(or which, as a result of the completion of a transaction causing a Change of
Control, will become affiliated) with Company within the meaning of Section 1504
of the Code (together with the Contract Payment, the "Total Payments") shall be
treated as "parachute payments" within the meaning of Section 280G(b)(2) of the
Code, and all "excess parachute payments" within the meaning of
Section 280G(b)(1) shall be treated as subject to the Excise Tax, unless in the
opinion of tax counsel selected by Company and acceptable to Employee, whose
acceptance shall not be unreasonably withheld, the Total Payments (in whole or
in part) do not constitute parachute payments, or such excess parachute payments
(in whole or in part) represent reasonable compensation for services actually
rendered within the meaning of Section 280G(b)(4) of the Code either in their
entirety or in excess of the base amount within the meaning of
Section 280G(b)(3) of the Code, or are otherwise not subject to the Excise Tax,
(ii) the amount of the Total Payments that shall be treated as subject to the
Excise Tax shall be equal to the lesser of (A) the total amount of the Total
Payments or (B) the amount of excess parachute payments within the meaning of
Section 280G(b)(1) (after applying clause (i), above), and (iii) the value of
any non-cash benefits or any deferred payment or benefit shall be determined by
Company's independent auditors in accordance with the principles of
Sections 280G(b)(3) and (4) of the Code. For purposes of determining the amount
of the Gross-Up Payment, Employee shall be deemed to pay federal income taxes at
the highest marginal rate of federal income taxation in the calendar year in
which the Gross-Up Payment is to be made and state and local income taxes at the
highest marginal rate of taxation in the state and locality of Employee's
residence on the date of termination, net of the maximum reduction in federal
income taxes which could be obtained from deduction of such state and local
taxes. In the event that the Excise Tax is subsequently determined to be less
than the amount taken into account hereunder at the time of termination of
Employee's employment, Employee shall repay to Company at the time that the
amount of such reduction in Excise Tax is finally determined the portion of the
Gross-Up Payment attributable to such reduction (plus the portion of the
Gross-Up Payment attributable to the Excise Tax and federal and state and local
income tax imposed on the Gross-Up Payment being repaid by Employee if such
repayment results in a reduction in Excise Tax and/or a federal state and local
income tax deduction) plus interest on the amount of such repayment at the rate
provided in Section 1274(d) of the Code. In the event that the Excise Tax is
determined to exceed the amount taken into account hereunder at the time of the
termination of Employee's employment (including by reason of any payment the
existence or amount of which cannot be determined at the time of the Gross-Up
Payment), Company shall make an additional Gross-Up Payment in respect of such
excess (plus any interest payable with respect to such excess) at the time that
the amount of such excess is finally determined.

        16.    Survivability.    The provisions of Sections 10, 11 and 12 of
this Agreement shall survive its termination.

        17.    Section Titles.    The titles of the Sections of this Agreement
are for convenience only and shall not affect the interpretation of any Section
hereof.

        18.    Waiver.    A waiver by either party hereto of any of the terms or
conditions of this Agreement in any instance shall not be deemed or construed to
be a waiver of such term or condition for the future, or of any subsequent
breach thereof. All remedies, rights, undertakings, obligations and agreements
contained in this Agreement shall be cumulative and none of them shall be in
limitation of any other remedy, right, undertaking, obligation or agreement of
either party hereto.

7

--------------------------------------------------------------------------------


        19.    Severability.    The rights and restrictions in this Agreement
may be exercised and are applicable only to the extent that they do not violate
applicable laws, and are intended to be limited to the extent necessary so that
they will not render this Agreement illegal, invalid, or unenforceable. If any
provision of this Agreement shall be deemed to be invalid or unenforceable, then
that provision shall be modified to make it enforceable to the maximum extent
possible, and the remaining provisions of this Agreement shall not be affected
thereby and shall remain in full force and effect.

        20.    Assignment.    This Agreement requires the personal services of
Employee only, and Employee shall not be entitled to assign any portion of his
duties or obligations hereunder.

        21.    Notices.    For the purposes of this Agreement, notices, demands
and all other communications provided for in this Agreement shall be in writing
and shall be deemed to have been duly given when delivered or (unless otherwise
specified) mailed by United States certified or registered mail, return receipt
requested, postage prepaid, addressed as follows:

If to Employee:   Robert F. Shawver
3908 Skye Court
Ellicott City, MD 21042
If to Company:
 
Duratek, Inc.
10100 Old Columbia Road
Columbia, Maryland 21046

        22.    Governing Law.    This Agreement has been made and executed in
the State of Maryland and shall be governed by the laws of Maryland applicable
to contracts fully to be performed therein.

        23.    Waiver of Jury Trial.    THE PARTIES HERETO HEREBY WAIVE THEIR
RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR
ARISING OUT OF THIS AGREEMENT OR ANY DEALINGS BETWEEN THEM RELATING TO THE
SUBJECT MATTER OF THIS TRANSACTION. THE SCOPE OF THIS WAIVER IS INTENDED TO BE
ALL-ENCOMPASSING OF ANY AND ALL DISPUTES THAT MAY BE FILED IN ANY COURT AND THAT
RELATE TO THE SUBJECT MATTER OF THIS AGREEMENT. EACH OF THE PARTIES HERETO
REPRESENTS AND WARRANTS THAT IT HAS REVIEWED THIS WAIVER WITH ITS LEGAL COUNSEL,
AND THAT IT KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS FOLLOWING
CONSULTATION WITH LEGAL COUNSEL. THIS WAIVER IS IRREVOCABLE, MEANING THAT IT MAY
NOT BE MODIFIED EITHER ORALLY OR IN WRITING, AND THIS WAIVER SHALL APPLY TO ANY
SUBSEQUENT AMENDMENTS, SUPPLEMENTS OR MODIFICATIONS TO (OR ASSIGNMENTS OF) THIS
AGREEMENT. IN THE EVENT OF LITIGATION, THIS AGREEMENT MAY BE FILED AS A WRITTEN
CONSENT TO A TRIAL (WITHOUT A JURY) BY THE COURT.

        24.    Entire Agreement.    This Agreement constitutes the entire
agreement of the parties and supersedes any and all previous agreements between
the Parties, including the Employment Agreement between Company and Employee
dated January 24, 1995 (the "Prior Agreement"). Upon the execution by the
parties of this Agreement, the Prior Agreement shall be terminated and of no
further force and effect. This Agreement may not be modified orally, but only by
an agreement in writing supplied by the party against whom enforcement of any
waiver, change, modification, extension, or discharge is sought.

        25.    Counterparts.    This Agreement may be executed in one or more
counterparts, each of which shall deemed to be an original but all of which
together will constitute one and the same instrument.

        26.    Miscellaneous.    The parties agree to execute all other such
documents as may be required to effectuate or more readily carry out the
provisions hereof.

8

--------------------------------------------------------------------------------


        IN WITNESS WHEREOF, Employee and Company have executed this Agreement.

COMPANY:   EMPLOYEE:
DURATEK, INC.
 
Robert F. Shawver
  
    
 
 
By: /s/  ROBERT E. PRINCE      
 
/s/  ROBERT F. SHAWVER      
Name: Robert E. Prince
 
 
Title: President/CEO
 
Date: 6/7/02
Date: 6/6/02
 
 

9

--------------------------------------------------------------------------------
